Citation Nr: 1202870	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-18 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left foot disorder, to include as secondary to the service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for bilateral pes planus with arthritis.

The Board notes that the Veteran indicated in a November 2011 letter that he believes service connection for the left leg, including both the left foot and left ankle, are on appeal.  However, in a November 2008 decision, the Board denied service connection for a neurological disorder of the left lower extremity (left leg and left foot), and service connection for a left ankle disorder (to include as secondary to the service-connected left knee disability).  The Veteran did not further appeal from such determinations, and they are no longer on appeal.  The issue of service connection for a left foot disability (to include as secondary to the service-connected left knee disability) was remanded by the board for the issuance of a statement of the case (SOC) in November 2008.  This was completed, and the Veteran subsequently perfected an appeal as to this issue.

The Veteran indicated September 2009 statement that he was withdrawing his request for a hearing in connection with his claim.  See 38 C.F.R. § 20.704(e) (2011).  However, the Board notes that the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge as to his left leg, including the left foot, in connection with the other claims referenced above, in April 2008.  A transcript of that hearing is associated with the claims file.

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the Virtual VA file and confirmed that there are no documents relative to this appeal that are not already in the paper claims file.  


FINDINGS OF FACT

1.  The evidence establishes a current disorder of left midfoot arthritis, which is manifested by pain on the dorsum of the foot.

2.  The weight of the competent evidence does not establish that the currently diagnosed left foot disability resulted from in-service aggravation of the preexisting pes planus, that it was directly incurred as a result of an injury or incident during service, that it manifested to a compensable degree within one year following separation from service, or that it was proximately caused or aggravated by the service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for a left foot disability have not been met on a direct, presumptive, or secondary basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in November 2006, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his service connection claim (including on a secondary basis), the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  As such, no further notice is needed.

Concerning the duty to assist, the Veteran's service treatment records and all identified, available VA and private treatment records have been obtained and considered.  There is no indication of any benefits from the Social Security Administration pertaining to the claimed disability.  Further, a workers' compensation order indicates that a settlement was reached as to both knees, the right toe, and lumbar or thoracic pain, with no indication of left foot findings.  

To the extent that any further non-VA records remain outstanding, to include any possible workers compensation records, the Veteran has not authorized VA to obtain any such records.  VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further, although the last VA treatment records in the claims file are dated in 2009, the currently available evidence is sufficient to determine the nature of the Veteran's claimed disability, as discussed below.  The Veteran has not claimed that his condition has changed since that time, or that any outstanding possibly records would contain any additional information as to the etiology of his disorder.  Rather, in a November 2011 statement, the Veteran referred to the currently available evidence and relied on the opinion obtained by the Board.  As such, VA has made reasonable efforts to obtain records in support of the claim.  

Additionally, the Veteran was afforded VA examinations concerning his left foot in February 2005 (which primarily addressed possible neurological impairment) and December 2006 (which addressed the nature and etiology of the current disorder).  Although the December 2006 examiner did not have the claims file available for review, the Board forwarded the entire claims file to a specialist with the Veterans' Health Administration (VHA) in July 2011 for an opinion as to the nature and etiology of the Veteran's left foot disorder manifested by pain on the top of the foot.  As discussed below, this specialist responded to each of the Board's questions and provided a complete rationale for the offered opinions.  In particular, he identified the current diagnosis and offered opinions as to whether it constitutes aggravation of a preexisting condition, a disability incurred during service, or a disability caused or aggravated by the service-connected left knee disability.  There has been no argument that such report is inadequate and, indeed, the Veteran relies on the report in support of his claim.  As such, the medical evidence of record is sufficient. 

In compliance with the prior remand, a SOC was issued in June 2009 as to the service connection claim for a left foot disorder, to include as secondary to the service-connected left disability.  The Veteran then perfected an appeal to the Board.  In the circumstances of this case, a remand for further development would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not prejudicial or harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, will be presumed to be related to service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is evidence of continuity of symptomatology after service.  38 C.F.R. § 3.303(b).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

Service connection may also be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, pes planus was noted on the Veteran's service entrance examination in January 1963.  Thereafter, service treatment records reflect that he was in a cast for a left knee injury for several months, and he complained of numbness and paresthesias on the dorsum of the left foot starting in December 1963.  Upon evaluation in May and June 1964, the Veteran was diagnosed with neuropathy of the left foot, or left peroneal nerve deficit, which was found to be secondary to pressure or irritation from the cast.  The provider recommended reevaluation approximately 18 months post-injury to see if this sensory deficit was recovered in its entirety.  In February 1965, the Veteran continued to complain of numbness in the left foot, stating that he was learning to live with it.  No abnormalities were noted or reported at the December 1966 separation examination or during an October 1968 examination during service in the Air Force Reserves. 

Consistent with the service records, the Veteran testified in April 2008 that his left foot did not really bother him upon separation from service in 1967.  He stated that his "nerves had mostly grown back" and he would have a pain every once in awhile.  Additionally, the Veteran did not seek treatment for a left foot disorder from 1967 until 2004, when he began to have chronic pain on the top of the left foot.  He describes the pain as severe at times and worsened by standing and weight-bearing.  See, e.g., hearing transcript, May 2009 statement.

The Veteran asserts that he had the same left foot problems during service, and that the current symptoms manifested after his left knee began bothering him due to lifting heavy items at work.  He contends that his job duties "provoked" his left knee injury during service, which led to his current foot problems.  The Veteran testified that VA and private providers have told him that the dorsum of his left foot collapsed and caused bone spurs over time, resulting in his current foot pain.  The Veteran contends that he has flat feet, or pes planus, and also a collapsed dorsum of the left foot as a result of his injury during service.  He further asserts that his left foot arch may have fallen due to his left knee disability.  See, e.g., April 2008 hearing transcript, May 2009 statement.

Recent VA treatment records reflect continuous complaints of pain in the dorsum of the left foot with several diagnoses.  In August 2004, the Veteran complained of daily pain in the left foot, worse with standing or walking, and stated that he was losing the arch in his left foot.  In November 2004, he was diagnosed with osteoarthrosis and fitted for insoles and arch supports.  

In March 2006, the Veteran was diagnosed with bilateral pes planus deformity, degenerative changes of the first metacarpal phalangeal (MP) joint, deformity of the second toe, and plantar calcaneal spurs.  X-rays of the feet showed bilateral osteoarthritis and pes planus.  Orthotics consults in May and June 2006 recorded complaints of pain in the left foot medial cuboid, with a diagnosis of traumatic arthritis and deformity of the feet.  In September 2006, the treating VA orthopedist diagnosed pes planus and osteoarthritis.  The Veteran had a left knee total replacement in October 2006, and he reported numbness and a "funny feeling" in the feet during recovery after this surgery.  

An October 2007 record notes no tenderness to palpation, "extra bene growth seen on the dorsum" of the left foot.  The impression was left foot pain and pes planus, and the Veteran was referred to orthopedics.  

A February 2008 orthopedic surgery clinic note records complaints of left foot pain for the last several years that was getting worse over time.  The Veteran reported being treated for foot neuropathy for the last several years, but that this never got better.  In July 2008, the Veteran continued to complain of chronic left foot problems and was noted to have pes planus.  He complained of tenderness to the dorsum of the left foot, and x-rays showed arthritis of the talonavicular joint.  

In March 2009, the Veteran stated that he had a collapsing left foot and was ready for surgery on the left foot.  In April 2009, he was noted to have bilateral osteoarthritis status-post hallux surgery on the feet.

There are also private treatment records pertaining to the Veteran's left foot disorder.  Records dated in March 2006 reflect diagnoses of pes planus and metatarsalgia, with complaints of pain and tenderness on the dorsum of the foot.  X-rays were noted to show arthritis and no stress fracture or other abnormality.  

In March 2008, Dr. T recorded significant left foot pain, with significant arthritic degeneration shown on x-rays.  He diagnosed untreated and uncompensated metatarsus abductus.  In May 2009, Dr. T indicated that the Veteran presented with the same problem as in March 2008.  The Veteran reported that his left foot was collapsing and giving him a lot of pain on the lateral part and top of his left foot.  Neurological examination was found to be within normal limits.  Dr. T opined that surgery would be beneficial at that time.  

In August 2009, a private nerve conduction study of the left peroneal, left tibial, and left sural nerves was conducted for complaints of long-standing left foot pain, as well as other complaints of pain on the left side.  The results were found to be essentially normal for the Veteran's age, with no evidence of a neuropathy or myopathic process.

In addition to treatment records, the Veteran was afforded VA examinations concerning his left foot.  At a February 2005 VA examination, the Veteran complained of pain in the top of the foot, and the examiner was requested to indicate whether there was any neuritis in the left foot.  The examiner stated that it did not look like any nerves were currently involved because the Veteran could feel sensation everywhere, and there were no gross neurological deficits, with a monofilament test.  The examiner concluded that there did not seem to be a current finding of neuritis per the medical records, history, and physical examination.  

At a December 2006 VA examination, the Veteran reported that he had no problems with his feet until he began having left knee problems a few years earlier.  Upon evaluation and review of VA treatment records, including x-rays, this VA examiner diagnosed bilateral pes planus with degenerative changes of the first MP joint, symmetrical deformity of the second toes, and plantar spurs.  The examiner opined that the Veteran's military service did not cause an aggravation of his preexisting pes planus, based on the reports of no foot problems until three years prior to the examination.  The examiner further opined that it is not likely that the Veteran's foot problems are related to or exacerbated by his service-connected left knee problems.  He reasoned that the Veteran had reported being granted workers' compensation benefits for both his knees and his feet and, therefore, the Department of Labor had agreed that the feet problems were caused by his employment.  The Board notes that this examiner did not have the claims file before him, to include service treatment records and any documentation concerning the workers compensation decision.  In contrast to the Veteran's report during the examination, the March 2009 Joint Petition and Order of settlement reflects that benefits were granted for both knees, right toe, and lumbar or thoracic spine disorders.  There is no mention of any left foot disorder.  Similarly, in April 2010, the Veteran reported that the workers' compensation ruling did not apply to the left foot.  

The Veteran was afforded a VA examination pertaining to his left knee in January 2009.  He continued to report left foot pain at that time, but no opinion was offered concerning the left foot or any possible relation to the left knee disability.

The Board forwarded the entire claims file to a VHA specialist in July 2011 for an opinion as to the nature and etiology of the Veteran's currently diagnosed foot disorder(s).  The Board first requested the specialist to identify any current disorder manifested by pain in the dorsum or top of the foot, including but not limited to neuritis, arthritis, or pes planus.  Upon review of the entire claims file, including but not limited to the evidence summarized above, the VHA specialist opined that the currently diagnosed disorder that is manifested by such symptomatology is left midfoot arthritis.  The specialist summarized pertinent medical literature indicating that patients with midfoot arthritis often present with pain on weightbearing in the area of the midfoot, and symptoms can be aggravated with level walking or going up stairs.  Loss of midfoot stability may also correspond to a loss of the longitudinal arch.  Midfoot arthritis may also be accompanied with swelling and a burning or tingling sensation over the top of the foot which radiates toward the toes, which is due to irritation of the nerves that normally supply sensation to the top of the foot.  

With respect to the etiology of the Veteran's current left foot disorder, the specialist first addressed whether it was directly incurred or aggravated as a result of service.  In this regard, the specialist opined that it is less likely as not (less than 50/50 probability) that the Veteran's pes planus that preexisted service was aggravated by any incident or injury during service, to include the documented neurological symptoms from December 1963 forward, to result in the current manifestations of pain in the dorsum of the left foot.  The specialist agreed that it is likely that construction of the cast associated with soft tissue swelling and pressure on the branches of the superficial peroneal nerves caused the Veteran's symptoms during service.  The specialist explained the location and structure of the superficial peroneal nerve trunk, citing to pertinent medical literature, and stated that injury or compression of the superficial peroneal nerve or any of its branches will cause symptoms of pain and paresthesias in the distribution of the nerve distally.  Often the patient will complain of numbness, tingling, and/or pain in the distribution of the nerve branch or branches involved, which can be manifested by pain on the top of the foot.  However, the specialist reasoned that the Veteran's symptom during service eventually resolved after pressure on the nerve was relieved.  He further stated that subsequently similar symptoms along the same nerve were experienced but had different etiologic causes (i.e., pressure versus stretch injury).  

The specialist also opined that the Veteran s current left foot disorder manifested by pain in the dorsum of the left foot was less likely than not (less than 50/50 probability) incurred by any incident or injury during service, to include the documented neurological symptoms from December 1963 forward.  The specialist reasoned that there is no history of significant trauma to the midfoot, which is the most common etiology of midfoot arthritis.  The specialist stated that midfoot arthritis can also result from primary degradation of the cartilage itself, as in degenerative joint disease or osteoarthritis.  In this regard, the specialist had also previously summarized pertinent medical literature indicating that the etiology of midfoot arthritis may be primary (idiopathic), inflammatory disorders (gout and neuropathic degeneration), or post traumatic causes.  Concerning post-traumatic arthritis, the literature noted that this was seen most frequently after mid foot injuries, which are commonly associated with direct and indirect trauma sustained secondary to falls, twisting, and/or crush injuries.  

Finally, the specialist opined that it is not at least as likely as not (less than 50 percent probability) that the Veteran's current left foot disorder was proximately caused or aggravated by the service-connected left knee disability.  The specialist stated that it is likely that the common peroneal nerve got stretched while the components were being positioned during the Veteran's left total knee arthroplasty, especially if the knee was not in normal alignment before surgery secondary to the severity of the degenerative joint disease.  Pertinent medical literature shows that this is not uncommon and that the nerve symptoms usually abate over time.  The specialist noted that foot pain can be produced with a temporary stretch injury to the common peroneal nerve (i.e., during knee replacement surgery), resulting in complaints of numbness, tingling, or pain in the distribution of the nerve branch(es) on the top of the foot.  Nevertheless, the specialist stated that nerve pain from total knee replacement does not cause midfoot arthritis.  He further stated that the nerve symptoms from each of these conditions are similar, secondary to the involved nerve and distribution of its branches.  However, the August 2009 nerve study test for left foot pain did not reveal evidence of a neuropathy.  The specialist summarized that this does not mean that the Veteran does not have pain but, rather, that his pain is secondary to the midfoot arthritis (i.e., not from nerve damage due to the knee surgery).  He again noted that midfoot arthritis will have associated pain from the local nerve branches in the area of the arthritis joints of the midfoot.

The Board notes that the Veteran is competent to report the observable symptoms of a left foot disorder, such as chronic pain in the top of the foot.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr, 21 Vet. App. at 308.  As discussed above, the Veteran has consistently testified that he did not have chronic left foot symptomatology (including pain) until many years after his separation from service in 1967.  While the Veteran reported intermittent pain over the years, there is no indication that it was chronic until approximately 2004.  As such, the evidence does not establish continuity of symptomatology.  

Although the Veteran believes that his current left foot disorder is related to service or to his left knee disability, he is not competent to testify as to the nature or etiology of any current left foot disorder.  Rather, these questions require specialized knowledge, training, or experience due to the complex nature of the bones and nerves of the foot, as well as the complex medical records.  See Barr, 21 Vet. App. at 308; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In a November 2011 response, the Veteran asserted that the VHA specialist's report confirms in-service injury to the left foot and ankle followed by years of pain, as well as that arthritis is common after a midfoot injury.  He asserts that this shows that this left foot arthritis is secondary to the injury during service, reasoning that "early injuries when young come back in later years as arthritis."  In support of this contention, he asserted that he has no problems with his right foot.  However, this is inconsistent with the medical evidence of record, as summarized above, which reflects current problems including osteoarthritis in both feet.

Furthermore, the Veteran misreads the VHA specialist's report.  As discussed above, the specialist noted that the Veteran's injury during service was to the left knee (not the left foot), and that he had symptoms in the left foot during service which subsequently resolved.  This is generally consistent with the other medical evidence of record, as well as with most of the Veteran's statements during the course of the appeal as to the mechanism of injury during service and the timing of his symptoms, as summarized above.  The VHA specialist considered all evidence of record and pertinent medical literature and opined that the Veteran's pain on the dorsum of the left foot is due to left midfoot arthritis, which is not related to the injury during service (either as initial incurrence or as aggravation of the preexisting pes planus) or to the current left knee disability.  

As discussed above, the weight of the evidence demonstrates that the Veteran had preexisting pes planus upon his entry into service.  Further, there is no indication that such condition was permanently worsened during service.  Rather, the evidence establishes that the Veteran's left foot symptomatology during service was likely due to nerve compression from the cast to treat his left knee injury, with no trauma to the left foot itself, and that these symptoms subsequently resolved.  There were also no reported chronic symptoms (including pain) until approximately 2004, nearly 40 years after active duty service.  As such, the December 2006 VA examiner and the 2011 VHA specialist both opined that the current left foot disorder is not due to aggravation of the preexisting pes planus.  

Further, testing throughout the appeal, including in February 2005 and in August 2009 (after the Veteran's left total knee replacement surgery), demonstrates no current neurological damage related to the Veteran's left foot, other than possible irritation.  Rather, the current diagnosis is left midfoot arthritis with related pain on the dorsum of the foot.  As such, the VHA specialist opined that the current left foot disorder was not incurred during service, and is not related to the left knee disability, to include possible temporary nerve compression related to surgery.  

The Board notes the Veteran reported during the December 2006 VA examination that his providers have told him that his feet problems are due to his knees.  He is competent to report what his providers told him about his condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  This is consistent with a September 2006 notation from a VA provider that the Veteran's "feet problems" of pes planus and osteoarthritis were just as likely as not due to a change in gait from his knees.  However, there was no stated rationale for this opinion.  Further, the Veteran has bilateral knee problems, but he is only service connected for the left knee.  As such, this does not establish entitlement to service connection.

The Board finds that the 2011 VHA specialist's opinions as to the Veteran's current diagnosis and the etiology of such condition outweighs the other opinions of record, as it contains a complete rationale for each of the opinions, which is based on a thorough review of all evidence of record and pertinent medical literature.  

In summary, the weight of the evidence fails to establish that the currently diagnosed left midfoot arthritis was incurred or aggravated by active service, or as a result of the service-connected left knee disability.  As such, service connection may not be granted for a current left foot disorder on a direct or secondary basis.  See 38 C.F.R. §§ 3.304, 3.310.  Further, the evidence does not establish left foot arthritis during service or to a compensable degree within one year following the Veteran's discharge from active duty service, so as to allow for presumptive service connection based on chronic disability.  See 38 C.F.R. §§ 3.307, 3.309.  






(CONTINUED ON NEXT PAGE)

As such, the preponderance of the evidence is against service connection for a left foot disorder on a direct, presumptive, or secondary basis.  Therefore, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left foot disorder is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


